UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 57347 John Hancock Financial Trends Fund, Inc. (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 98.87% (Cost $40,679,343) Asset Management & Custody Banks 6.92% Affiliated Managers Group, Inc. (I) 22,700 1,643,934 Bank of New York Co., Inc. (The) 26,000 764,660 Eaton Vance Corp. 15,000 372,300 Franklin Resources, Inc. 5,500 461,780 Northern Trust Corp. 5,000 252,750 State Street Corp. 34,000 1,663,280 Consumer Finance 2.22% MBNA Corp. 67,200 1,655,808 Diversified Banks 10.70% Bank of America Corp. 43,848 1,846,001 U.S. Bancorp. 68,000 1,909,440 Wachovia Corp. 44,653 2,125,036 Wells Fargo & Co. 35,700 2,090,949 Investment Banking & Brokerage 10.33% Ameritrade Holding Corp. (I) 11,300 242,724 Goldman Sachs Group, Inc. (The) 7,550 917,929 Legg Mason, Inc. 15,650 1,716,649 Lehman Brothers Holdings, Inc. 11,500 1,339,520 Merrill Lynch & Co., Inc. 28,500 1,748,475 Morgan Stanley 8,250 445,005 Raymond James Financial, Inc. 39,950 1,283,194 Life & Health Insurance 5.67% AFLAC, Inc. 21,500 973,950 Prudential Financial, Inc. 30,010 2,027,476 StanCorp Financial Group, Inc. 14,500 1,220,900 Multi-Line Insurance 3.94% American International Group, Inc. 15,000 929,400 Genworth Financial, Inc. 16,050 517,452 Hartford Financial Services Group, Inc. (The) 19,250 1,485,522 Other Diversified Financial Services 5.67% Citigroup, Inc. 48,100 2,189,512 JPMorgan Chase & Co. 50,960 1,729,073 National Financial Partners Corp. 6,730 303,792 Page 1 John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2005 (unaudited) Property & Casualty Insurance 1.83% Ambac Financial Group, Inc. 7,500 540,450 ProAssurance Corp. (I) 17,615 822,092 Regional Banks 42.42% ABC Bancorp. 21,480 412,201 Alabama National Bancorp. 9,000 575,460 Amegy Bancorp., Inc. 20,000 452,600 BancorpSouth, Inc. 38,167 872,116 BB&T Corp. 38,382 1,498,817 BOK Financial Corp. 26,776 1,289,800 Capital City Bank Group, Inc. 26,327 992,791 City National Corp. 17,500 1,226,575 Colonial BancGroup, Inc. (The) 38,112 853,709 Commerce Bancshares, Inc. 18,902 973,075 Commercial Bankshares, Inc. 35,551 1,336,362 Community Bancorp. (I) 880 29,031 Compass Bancshares, Inc. 26,025 1,192,726 Fifth Third Bancorp. 21,500 789,695 First Bancorp. of North Carolina 18,532 371,381 First Charter Corp. 28,500 697,680 First Horizon National Corp. 21,080 766,258 Hancock Holding Co. 15,000 512,100 LSB Bancshares, Inc. 56,512 983,309 M&T Bank Corp. 10,000 1,057,100 Marshall & Ilsley Corp. 19,250 837,568 National City Corp. 18,000 601,920 North Fork Bancorp., Inc. 25,000 637,500 Peoples BancTrust Co., Inc. (The) 52,800 910,800 Pinnacle Financial Partners, Inc. (I) 78,000 1,964,040 PNC Financial Services Group, Inc. 23,000 1,334,460 Provident Bankshares Corp. 20,156 701,026 Seacoast Banking Corp. of Florida 69,520 1,628,854 Summit Bancshares, Inc. 18,600 341,682 SunTrust Banks, Inc. 26,556 1,844,314 TCF Financial Corp. 42,000 1,123,500 Trustmark Corp. 32,000 891,200 Western Alliance Bancorp. (I) 1,730 48,613 Whitney Holding Corp. 14,300 386,672 Zions Bancorp. 20,500 1,459,805 Reinsurance 2.02% Assured Guaranty Ltd. (Bermuda) 24,150 577,909 Axis Capital Holdings Ltd. (Bermuda) 12,500 356,375 RenaissanceRe Holdings Ltd. (Bermuda) 13,000 568,490 Specialized Finance 0.43% CIT Group, Inc. 7,180 324,392 Thrifts & Mortgage Finance 6.72% Countrywide Financial Corp. 17,000 560,660 First Financial Holdings, Inc. 40,500 1,244,160 Freddie Mac 23,000 1,298,580 Page 2 John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2005 (unaudited) Hudson City Bancorp., Inc. South Street Financial Corp. Washington Mutual, Inc. Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 1.13% $842,625 (Cost $842,625) Certificates of Deposit 0.02% Deposits in mutual banks 12 Joint Repurchase Agreement 0.88% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (Secured by U.S. Treasury Inflation Indexed Bond 3.875% due 4-15-32) Shares Cash Equivalents 0.23% AIM Cash Investment Trust (T) Total investments 100.00% $74,486,289 Page 3 John Hancock Financial Trends Fund, Inc. Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $41,521,968. Gross unrealized appreciation and depreciation of investments aggregated $33,445,905 and $481,584, respectively, resulting in net unrealized appreciation of $32,964,321. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Financial Trends Fund, Inc. By: /s/ Barry H. Evans Barry H. Evans President Date: November 29, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Barry H. Evans Barry H. Evans President Date: November 29, 2005 By: /s/ Robert E. Gramer Robert E. Gramer Treasurer Date: November 29, 2005
